Briscoe, J.,
delivered the opinion of the Court.
This was an action brought by the appellee against the appellant for personal injuries alleged to have been sustained by her while crossing Caroline street, in the city of Baltimore. The verdict was for the plaintiff, and the' defendant has appealed.
At the trial there was a special exception reserved to the *335granting of the first, second, third and fifth prayers of the plaintiff, for the want of sufficient evidence to sustain them. This exception is not signed by the Judge, and not being properly before us, the questions raised by the facts cannot be considered by us. In the case of Nat. Bank of Chester Co. v. Armstrong, 66 Md. 119, we said: “ But we do not decide what would have been our determination of this question, if the facts set out in this certificate were properly before us, because we are all clearly of opinion that we cannot consider them. This Court is strictly an appellate tribunal, and on an appeal in a civil suit like this, the facts of the case and what occurred at the trial can be legitimately certified to us only through the medium of bills of exceptions taken to the rulings of the inferior Court, regularly signed by the Judge; and our duty is confined to a review of these rulings. On such an appeal, what is outside of the exceptions is outside of the record. There is no statutory or other legal authority for the certification of facts to this Court in such a case b'y means of a certificate like this. In every such case the judgment must stand or fall, according as the rulings excepted to are decided to be correct or erroneous, unless it appears that the party appealing has suffered no injury by an erroneous ruling against him, and this must appear solely from the verdict and the rulings and facts embodied in the exceptions.”
The defendant’s second and third prayers were granted in connection with the plaintiff’s fifth prayer, but its first prayer was rejected, which asked the Court to instruct the jury that there is no evidence in the cause legally sufficient to entitle the plaintiff to recover, and their verdict must be for the defendant. And the sole question here is, was the evidence adduced legally sufficient to show that the plaintiff was injured by the negligence of the defendant or that of its agents. It is the settled law of this State, as well as in England, that the legal sufficiency of evidence is a question of law for the Court. The onus of proving that the injury was caused by the negligence of the company, is on the *336plaintiff, and if there be no evidence legally sufficient for that purpose, there can be no recovery.
The evidence here shows that the plaintiff was an old woman seventy-seven years of age and very deaf — so deaf that she could not hear the bells rung upon the cars in the streets adjoining the Court House, although her attention was called to them. She heard the counsel in the case with difficulty. She testified that on the afternoon of March 28th, 1893, “She left her daughters to start up Caroline street, in the city of Baltimore, the way she had often gone ; that she always looked at the crossings; that she walked across, and that was the lastthat she attempted to cross Caroline street, above the flagging at Monument street, and was struck by the car on the left side of the nose and face. She could not tell how far she went up Caroline street before she crossed, nor how she fell, nor how she was struck. She heard no bell. The witness, Wetmore, testified on behalf of the plaintiff, that he was on the southwest corner of Monument and Caroline streets, and about twenty feet from the place where the accident occurred; that the plaintiff was struck by the brass handle on front of car; that he did not hear the bell ring. The witness, .Carroll, who was with Whitmore at the time of the accident, also testified that he heard no bell; that he could have heard it if one had been rung. The testimony on the part of the defendant is to the effect that the bell was rung; that Caro-' line street is a wide street, where a car can be seen for a long distance; that the plaintiff never was on the tracks, nor in front of the car, but that she walked into the side of the car, and was struck while walking toward the track; that there was no negligence on the part of the company; that the car was not going when she walked into the car.
Now, upon this evidence, we think the Court was right in not withdrawing the case from the jury. The first prayer was in the nature of a demurrer to the evidence, and was a concession of facts, but a denial of their legal sufficiency. It is obvious that the material facts in this case are conflict*337ing, and the plaintiff was entitled to have the whole evidence passed upon by the jury. In the recent case of B. & O. R. R. Co. v. Keedy and Snyder, 75 Md. 324, we said: “ The evidence may not have been of such a character as to convince all minds that there was culpable negligence on the part of the appellant’s agents, but if there was any evidence from which a jury might honestly reach a conclusion, then there was no error in allowing the jury to consider it.”
(Decided December 19th, 1894.)
There was evidence tending to show that the bell was not rung, and that the plaintiff was not struck by the car, as testified to by the defendant’s witnesses. These were material facts and questions properly left to the jury. We only deem it necessary to cite a few of the leading cases applicable here. Baltimore Traction Company v. Wallace, 77 Md. 412; Kean v. Balt. & Ohio R. R. Co., 61 Md. 167; Tyson et al. v. Tyson, 37 Md. 582; Green v. Ford, 35 Md. 86.
We have carefully examined the other prayers granted by the Court, and find them correct. They contain the correct principles of law applicable to this case. Baltimore Traction Company v. Wallace, 77 Md. 437.
It follows from what we have said, that this case was properly left to the jury and the judgment will be affirmed.

Judgment affirmed with costs.